Title: From Alexander Hill Everett to Louisa Catherine Johnson Adams, 6 July 1811 to 18 July 1811
From: Everett, Alexander Hill
To: Adams, Louisa Catherine Johnson



Vibourg. July 6–18. 1811.

I reached this place, Madam, after a ride of 22 hours. I cannot refuse myself the satisfaction of sending you a few lines; not only because I suppose, it will be the first letter you ever received from here and perhaps the last you ever will, but because I think it the most effectual remedy  against being forgotten at the first post. It cannot be supposed that I have in an absence of 22 hours obtained any information of great moment or unveiled any diplomatic secrets, that would deserve to be transmitted in cypher. I have merely seen—but I anticipate the contents of my letter, before I have finished the introduction. I think you may have observed, Madam, that there is a happy elasticity in the springs of all the intellectual operations of men, which occasions them to resist with a very slight assistance and overcome very great pressures. You have no doubt in consequence of my note of yesterday of the great abattement  which I was suffering on leaving your family: which was not much lessened by taking leave yesterday morning of a number of good friends and I parted from Mr. Adams with tears in my eyes. Gray and myself indulged in some melancholy reflexions, as we rode out beyond the gate, the chamber of which was blackened by the cloudiness of the day and the foulness of the road. We talked of the flight of years and the frailty of men: His leaving me was the last accession to my really melancholy situation and you must confess yourself that such a complication of woes was enough to press a royal merchant down, much more one, who is neither merchant nor royal. As I advanced, the clouds retired from the sky and the roads began to grow better. The fields were strewed with all sorts of wild flowers, on which not being botanist enough to tell exactly in what page of Linnaeus to find them all, I bestowed names to my fancy. There was the “waving heath with blossoms red,” the blue harebell which by the advice of Mr. Sevlt I suffered to flourish still: the daisy, that little flower with silver crest and golden eye and many, many more than I can tell. I plucked a few bundles of them and placed in my bonnet upon which I felt a great awakening. The country for the first two stages was still exceedingly pleasant and at 50 min. past 8, as I reached the third stage, therm. at 18° Reaumur, the sun went down most beautifully over the land of our nativity. All these things were so delightful, that they immediately reminded me of those lines of Beattie, which not doubting you know them by heart, I shall transcribe for your amusement.
Oh how canst thou renounce the boundless store
Of charms, that nature to her votary yields;
The warbling woodland, the resounding shore
The pomp of groves and garniture of fields
All that the genial ray of morning gilds
And all that glitters to the beam of even
All that the mountain’s sheltering bosom shields
And all the dread magnificence of heaven
Oh how canst thou renounce and hope to be forgiven.
Having, or I trust, given you some idea of the face of the country, I shall now, Madam, endeavor to illustrate the character of the people that inhabit it, a race of men entirely different from the Russians in language and manners, who call themselves Tchoudes. They are not so comely and well-made as the Russians, and I think them an inferior race of people. In order to ascertain what their notions are of government and politics, I made Thäus ask a postilion, who, tho’ young had as intelligent a face, as any I had seen whether he knew any word for Gorudas, but he could not be made to understand the term. In order to come still nearer home, Thäus asked him by my direction what the name of his master was on which point he was equally ignorant. This rather proved the postilion’s ignorance or want of comprehension, than the deficiency of the language and on inquiring at the next tavern (which I have long made it a  & point to consider as the only mode of resolving difficulties) I found that Emperour was Käsar and King Köning, both Swedish words.—Their difference from the Russians appears very strongly in the language, which has no affinity with the Russian. There is a vast  deal of humming and haing in it or aspiration. I obtained from the intelligent postilion abovementioned a list of the numbers as far as five, which are as follows. Kax 1. Yux 2. Kolomy 3. Mees 4. Tâtsomy 5. In order to retain them better in memory, I put them into verse, which I transcribe for your use if you should have the same disposition. Kax, Yux, A nest of rooks, Kolomy Mees. We’re all of a piece Tâtsomy, One two many, imitated from the old poem, One, two, come buckle my shoe &c.
You will observe, if you please, Madam, that these numerals have no apparent resemblance either with the Gothic or Teutonic—the Latin or Greek or the Sclavonian dialects, which are commonly considered the sources of all the languages of Europe. These three fountain languages have indeed considerable resemblances, tho’ commonly looked upon as originally different, which is evidently proved by the same example, by which we have proved the difference of the Russian and Tchoud languages viz, the first five numerals, which are for example in German Ein zwei, drei fier fünf. In Greek. Heis, duo, trees, tessares, pente. in Russian, Oden, dva, tre, chetere, pait, all of which are more or less like each other and not at all like Kax Yux, &c, which resemble more the croaking of a crow, than any thing human.
Il faut tout dire says Voltaire. I met on the first stage, a couple of persons with dark swarthy faces and black beards, at whose appearance Thäus was a good deal puzzled. He first pronounced that they looked like priests and giving up that idea, he thought they looked like rascals. At last he concluded that they were a couple of descendants from the old worshipper of Osiris and Isis, that travel about the world under the name of Zangari and tell fortunes for a few copecks. They conversed very fluently in Tchoud with our intelligent postilion, who was then on the box.—This is all, that occurs to me at present, worth communicating. Perhaps as I go on I may get  some more particulars of this  very singular race of beings.
Present my best regards to all your family, particularly to Charles and permit me to offer my assurances of perfect respect and devotion. (The two preceding letters were not sent.)
